TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00534



          Appellant, Fitness International, LLC// Cross-Appellants, Glenn Hegar,
          Comptroller of Public Accounts of The State of Texas; and Ken Paxton,
                          Attorney General of The State of Texas

                                                 v.

    Appellees, Glenn Hegar, Comptroller of Public Accounts of The State of Texas; and
                   Ken Paxton, Attorney General of The State of Texas//
                       Cross-Appellee, Fitness International, LLC


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 9ITH JUDICIAL DISTRICT
      NO. D-1-GN-14-003869, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               Cross-Appellants, Glenn Hegar, Comptroller of Public Accounts of The State of

Texas; and Ken Paxton, Attorney General of The State of Texas, have filed an unopposed motion

to dismiss their cross-appeal. We grant the motion and dismiss the cross-appeal. The appeal, filed

by Fitness International, LLC, will continue under this cause number.

               It is ordered January 15, 2016.



Before Justices Puryear, Goodwin, and Field